  Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 1 of 33 PAGEID #: 1027




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 RAUL KOPALEISHVILI, on behalf of             :       Case No. 1:17-cv-702
 himself and others similarly-situated,       :
                                              :       Judge Timothy S. Black
        Plaintiff,                            :
                                              :
 vs.                                          :
                                              :
 UZBEK LOGISTICS, INC., et al.,               :

        Defendants.

                          ORDER GRANTING PLAINTIFF’S
                     MOTION FOR CLASS CERTIFICATION (Doc. 38)

       This civil case is before the Court on Plaintiff’s motion for class certification

(Doc. 38) and the parties’ responsive memoranda (Docs. 42, 44).

                                   I. BACKGROUND

       Plaintiff Raul Kopaleishvili brings this action on behalf of himself and those

similarly situated setting forth a single breach of contract claim against his former

employers, Defendants Uzbek Logistics, Inc. (“Uzbek Logistics”) and Uzbek Transport

Express, LLC (“Uzbek Transport”). Plaintiff alleges that Defendants breached their

employment contracts by paying truck drivers a per-mile rate based on “practical miles,”

calculated using an atlas, MapQuest, or Google Maps, rather than based on the “actual

miles” they drove. (Doc. 1 at ¶¶ 30-38). Plaintiff alleges that as a result of being paid

based on practical miles, his “compensation was regularly short by at least 100 miles in

every payment.” (Id. at ¶ 34).
  Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 2 of 33 PAGEID #: 1028




       Two brothers, Ulugbek Aripov (“Ulugbek”) and Otabek Aripov (“Otabek”),

started freight-brokering companies between 2008 and 2011. Ulugbek created Uzbek

Transport in 2008, which employed truck drivers on a contract-basis to haul freight from

2008 through 2011. (Ulugbek Depo. at 12, 15, 17, 26, 30). While in operation, Uzbek

Transport had approximately five to six contract drivers at a given time. (Id. at 26, 34).

Ulugbek testified that he used written contracts for his drivers, which indicated a “per

mile” rate of pay; although he had oral agreements with a couple of the drivers whom he

knew personally. (Id. at 36-37). The written contracts were informal in nature. Ulugbek

testified that he would write up the agreement “on a piece of paper, saying I, whatever the

driver’s name is, agree to get paid this much per mile,” with the driver and Ulugbek

signing the paper. (Id. at 37).

       To determine the mileage for purposes of compensation, Ulugbek used a

“truckers’ atlas,” cross-checking the distance with MapQuest. (Id. at 38-40). Once a

week, Ulugbek would have a conversation with his drivers about their pay, with both

parties agreeing to use the estimate from the atlas over that from MapQuest “90 percent

of the time.” (Id. at 40-41). During this period, Uzbek Transport was not using GPS

navigation or tracking. (Id. at 41). Ulugbek would use an Excel spreadsheet to track

mileage per load and to calculate pay. (Id. at 47). He would print off the sheets and give

these to his drivers along with their checks. (Id.).

       In approximately 2013, Uzbek Transport began “booking freight” through another

company, Uzbek Logistics, formed by Otabek in 2011. (Ulugbek Depo. at 16-17, 31;

Otabek Depo. at 14, 18-19, 27-31, 39). The two companies had a lease agreement


                                              2
  Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 3 of 33 PAGEID #: 1029




whereby Uzbek Transport made bookings and then passed the work along to Uzbek

Logistics to haul the freight through its contracted trucks and drivers. (Ulugbek Depo. at

17). Uzbek Transport ceased operations at the end of 2016. (Id. at 16, 24).

       Uzbek Logistics, like Uzbek Transport, paid contract drivers a “per mile” rate that

would be written on the drivers’ employment contracts and calculated based on “practical

miles.” (Otabek Depo. at 46-47, 67). Uzbek Logistics began using more formal

contracts, like the one signed by the Plaintiff, in 2016. (Id. at 44, 74). Unlike Uzbek

Transport, which relied primarily on a trucker’s atlas for its mileage estimates, Uzbek

Logistics used Google Maps to calculate practical miles for purposes of compensation.

(Id. at 47-48).

       Otabek explained in his deposition that after being hired, a driver would go

through “orientation,” during which Uzbek Logistics would explain that pay is based on

practical miles. (Id. at 59-61). At Uzbek Logistics, drivers were required to submit an

envelope containing their log book, fuel receipts, a blank space to note the route taken,

and a comment sheet on which drivers could note any additional expenses incurred or

note if they ended up taking an alternate route or detour warranting greater compensation.

(Id. at 63-65, 67). The log books also contained a place for drivers to write down the

actual miles driven for purposes of fuel taxes. (Id. at 72). According to Otabek, most of

the drivers did not record their actual miles in their log books. (Id. at 90-91). Uzbek

Logistics would send its drivers a “settlement sheet,” which included a breakdown of

their mileage and compensation. (Id. at 65). Around April of 2017, Uzbek Logistics




                                             3
    Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 4 of 33 PAGEID #: 1030




stopped using contract drivers and switched exclusively to owner-operated drivers. 1 (Id.

at 41). In January 2017, Uzbek Logistics entered into a lease agreement with a third

company called On Time Trans. (Id. at 79). In April of 2017, Otabek gave On Time

Trans permission to include “Uzbek Logistics” in the header of On Time Trans’

contracts, and pursuant to Otabek’s suggestion, the contracts expressly stated that drivers

would be paid a certain amount “per mile” “based on practical miles.” (Id. at 97-99).

        Plaintiff, Raul Kopaleishvili, allegedly worked as a contract truck driver for Uzbek

Transport and Uzbek Logistics from June 2016 to January 2017. (Doc. 38 at 17). 2

Plaintiff’s employment contract states, “I understand that my rate of pay will be $0.50 Per

Mile . . .” (Doc. 1-1 at ¶ 5). Prior to being hired, Plaintiff spoke on the phone several

times with Otabek, the owner of Uzbek Logistics, and also met with him in Cincinnati for

an interview. (Raul Depo. at 58, 63-64). According to Plaintiff, Otabek did not explain

how compensation would be calculated beyond stating he would be paid fifty cents per

mile. (Id. at 64). However, Otabek claims that Plaintiff went through the standard

orientation, during which Otabek would have explained that Uzbek Logistics uses Google

Maps to calculate mileage for purposes of compensation. (Otabek Depo. at 61, 73).




1
 “Owner-operators” refers to drivers who own their own trucks. Uzbek Transport and Uzbek
Logistics did not pay this category of drivers based on a per-mile rate. (Otabek Depo. at 49)
2
  Defendants assert in a footnote that Plaintiff improperly conflates Uzbek Transport and Uzbek
Logistics. (Doc. 42 at 9 n.1). However, Defendants do not substantively argue that Plaintiff has
improperly named Uzbek Transport as a defendant, despite describing Plaintiff’s contract as
having been with Uzbek Logistics only. Because this issue concerns the merits and was not fully
raised or briefed by the parties, the Court declines to consider it at this time.

                                               4
  Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 5 of 33 PAGEID #: 1031




Plaintiff, based on his prior experience, was under the impression his pay would be

calculated using actual miles driven based on his odometer. (Raul Depo. at 52, 61).

       Noticing the discrepancy between the actual miles he drove and amount he was

paid, Plaintiff asked his employer why he was not being paid more. (Id. at 49). After

approximately one to two months, Plaintiff was “clearly told” that Uzbek Logistics

calculates pay based on Google Maps, not actual miles driven. (Id. at 50). Plaintiff

initially took photographs of his odometer to track his mileage but stopped consistently

tracking his odometer miles after he was told that pay would be calculated using Google

Maps. Plaintiff claims that he was underpaid by at least $6,372.25 having been paid

based on practical miles rather than actual miles. (Id. at 166).

       The complaint states that the putative class consists of “each and every other

person who worked for the Defendants as a truck driver.” (Doc. 1 at ¶ 14). Plaintiff’s

motion for class certification proposed the following revised class definition:

               [A]ll individuals hired as truck drivers by Uzbek Logistics,
               Inc. and/or Uzbek Transport Express, LLC, from April 2009
               through March 2018 (the “Class Members”). Corporate
               officers, shareholders, directors and administrative employees
               shall not be part of the proposed class.

(Doc. 38 at 1, 12). To address certain deficiencies raised by Defendants in response to

Plaintiff’s motion for class certification, Plaintiff, in his reply brief, further refined the

class definition as follows:

               All drivers who entered into written contracts with Uzbek
               Logistics, Inc. and/or Uzbek Transport Express, LLC since
               April 2009 requiring payment on a “per mile” basis. The
               class does not include those drivers whose contracts expressly
               state compensation will be paid “based on practical miles.”


                                                5
    Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 6 of 33 PAGEID #: 1032




(Doc. 44 at 9). Thus, the Court will treat Plaintiff’s motion for class certification as a

motion to certify the amended class definition proposed in Plaintiff’s reply brief. Cf.

Cowan v. Nationwide Mut. Ins. Co., No. 2:19-cv-1225, 2019 WL 4667497, at *7 (S.D.

Ohio Sept. 25, 2019) (considering narrowed class definition proposed in plaintiff’s reply

brief for purposes of class certification under the Fair Labor Standards Act); see also In

re Foundry Resins Antitrust Litig., 242 F.R.D. 393, 402 (S.D. Ohio 2007) (considering

“reply-memorandum modification” to class definition). 3

                              II. STANDARD OF REVIEW

        Class actions constitute “an exception to usual rule that litigation is conducted by

and on behalf of the individual named parties only.” Califano v. Yamasaki, 442 U.S. 682,

700-01 (1978). “In order to justify a departure from that rule, ‘a class representative must

be part of the class and possess the same interest and suffer the same injury as the class

members.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348-49 (2011) (quoting E.

Tex. Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403 (1977)). To obtain class

certification, a plaintiff must meet each of the four prerequisites contained in Federal

Rule of Civil Procedure 23(a)—numerosity, commonality, typicality, and adequate

representation. Zehentbauer Family Land, LP v. Chesapeake Expl. LLC, 935 F.3d 496,

503 (6th Cir. 2019).




3
 Defendants did not seek leave to file a sur-reply or supplemental memoranda to respond to
Plaintiff’s revised class definition.

                                              6
  Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 7 of 33 PAGEID #: 1033




       “[C]ertification is proper only if the trial court is satisfied, after a rigorous

analysis, that the prerequisites of Rule 23(a) have been satisfied.” Comcast Corp. v.

Behrend, 569 U.S. 27, 33 (2013). This rigorous analysis may require “the court to probe

behind the pleadings before coming to rest on the certification question.” Id. However,

courts do not have “license to engage in free-ranging merits inquiries at the certification

stage.” Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013).

       In addition to meeting the four criteria in Rule 23(a), a plaintiff must demonstrate

that the putative class complies with at least one of the requirements of Rule 23(b). Id.

Here, Plaintiff seeks certification of the class pursuant to Rule 23(b)(3). (Doc. 38 at 35).

A court may certify a class under Rule 23(b)(3) only if it “finds that the questions of law

or fact common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Finally, a

Rule 23(b) class must also meet an implied ascertainability requirement. Sandusky

Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 466 (6th Cir. 2017).

                                       III. ANALYSIS

       A.     Ascertainability

       Before turning to the requirements of Rule 23(a), the court will first consider

whether the proposed class is ascertainable—that is, whether the class is “sufficiently

definite so that it is administratively feasible for the court to determine whether a

particular individual is a member of the proposed class.” Young v. Nationwide Mut. Ins.

Co., 693 F.3d 532, 537-38 (6th Cir. 2012). A class is sufficiently ascertainable when


                                                7
  Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 8 of 33 PAGEID #: 1034




class members can be identified based on objective criteria. See Rikos v. P&G, 799 F.3d

497, 526 (6th Cir. 2015) (affirming finding of ascertainability where the identification of

class members would involve “substantial review” of records, supplemented by the use of

receipts and affidavits). The purpose of the ascertainability requirement is to ensure

administrative feasibility, including the ability to notify absent class members in order to

provide them an opportunity to opt out and avoid the potential collateral estoppel effects

of a final judgment. Cole v. City of Memphis, 839 F.3d 530, 541 (6th Cir. 2016).

       To reiterate, Plaintiff seeks certification of the following class:

              All drivers who entered into written contracts with Uzbek
              Logistics, Inc. and/or Uzbek Transport Express, LLC since
              April 2009 requiring payment on a “per mile” basis. The
              class does not include those drivers whose contracts expressly
              state compensation will be paid “based on practical miles.”

(Doc. 44 at 9). Defendants objected to a finding of ascertainability based on Plaintiff’s

prior class definition, which would have included drivers with oral agreements, as well as

“owner-operators” who were not paid on a per-mile basis. Plaintiff’s narrower class

definition adequately addresses these objections, as it is limited to drivers with written

contracts containing the relevant “per mile” language. Consequently, class members can

be identified based on the objective criterion of whether they had a written agreement

with Defendants specifying a “per mile” rate of pay (excluding drivers with contracts

expressly stating pay is “based on practical miles”).

       Another challenge to ascertainability raised by Defendants is the fact that Plaintiff

has not offered copies of contracts from drivers for Uzbek Transport during the time it

was operational. During his deposition, Ulugbek testified that he does not have copies of


                                               8
  Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 9 of 33 PAGEID #: 1035




Uzbek Transport’s contracts. (Ulugbek Depo. at 37). However, poor record keeping on

the part of a defendant generally does not excuse him from potential liability. “It is often

the case that class action litigation grows out of systemic failures of administration,

policy application, or records management that result is small monetary losses to large

numbers of people.” Rikos, 799 F.3d at 525. Thus, “[t]o allow that same systemic failure

to defeat class certification would undermine the very purpose of class action remedies.”

Id. at 525-26.

       Therefore, affidavits may be used to supplement the record to the extent

Defendants are not able to produce the contracts of self-identified class members who

drove for Uzbek Transport. See id. at 526 (approving the use of receipts, affidavits, and a

special master to review individual claims). This is not a case like Sandusky, where the

court rejected the plaintiffs’ proposal to supplement fax records of with affidavits on the

basis that putative class members were “not realistically expected to remember receiving

a one-page fax sent seven years ago.” 863 F.3d at 472. Former drivers for Uzbek

Transport are likely to recall the fact of their employment. In addition, Ulugbek testified

that he had a consistent practice of paying drivers a “per mile” rate written on a piece of

paper with the exception of “a couple” of drivers whom he knew personally and with

whom he merely had oral agreements. (Ulugbek Depo. at 36-37). Accordingly, the

proposed class is sufficiently definite and ascertainable.

       B.        Commonality and Predominance

       Rule 23(a)(2) requires that “there are questions of law or fact common to the

class.” Although the Rule “speaks of ‘questions’ in the plural,” the Sixth Circuit has held


                                              9
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 10 of 33 PAGEID #: 1036




that “one question common to the class” satisfies this requirement. Sprague v. Gen.

Motors Corp., 133 F.3d 388, 397 (6th Cir. 1998). As the Supreme Court explained in

Tyson Foods, Inc. v. Bouaphakeo, “[a]n individual question is one where ‘members of a

proposed class will need to present evidence that varies from member to member,’ while

a common question is one where ‘the same evidence will suffice for each member to

make a prima facie showing [or] the issue is susceptible to generalized, class-wide

proof.’” 136 S. Ct. 1036, 1045 (2016) (quoting 2 W. Rubenstein, Newberg, Newberg on

Class Actions § 4:50, pp. 196-197 (5th ed. 2012)).

       Commonality does not require “the raising of common ‘questions’—even in

droves—but, rather the capacity of a classwide proceeding to generate common answers

apt to drive the resolution of the litigation.” Zehentbauer, 935 F.3d at 503 (quoting Wal-

Mart, 564 U.S. at 350). Said another way, commonality is met when determining the

“truth or falsity” of a common contention “will resolve an issue that is central to the

validity of each one of the claims in one stroke,” advancing the litigation. Wal-Mart, 564

U.S. at 350; Sprague, 133 F.3d at 397.

       At the certification stage, a plaintiff need not show that “all or most class members

were in fact injured to meet this requirement.” Rikos, 799 F.3d at 505. Rather, a plaintiff

must demonstrate “that they can prove . . . that all members of the class have suffered the

same injury.” Id. at 505, 522. In addition, class members “need not be identically

situated to meet the commonality requirement.” Swigart v. Fifth Third Bank, 288 F.R.D.

177, 183 (S.D. Ohio 2012) (internal quotations omitted).




                                             10
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 11 of 33 PAGEID #: 1037




       “Rule 23(a)(2)’s ‘commonality’ requirement is subsumed under, or superseded by,

the more stringent Rule 23(b)(3) requirement that questions common to the class

‘predominate over’ other questions.” Zehentbauer, 935 F.3d at 503 (quoting Amchem

Prods., Inc. v. Windsor, 521 U.S. 591, 615 (1997)). In order to assess predominance, “[a]

court must first characterize the issues in the case as common or individual and then

weigh which predominate.” Martin v. Behr Dayton Thermal Prods. LLC, 896 F.3d 405,

413 (6th Cir. 2018) (quoting 2 W. Rubenstein, Newberg, Newberg on Class Actions

§ 4:50 (5th ed. 2010)). When “one or more of the central issues in the action are common

to the class and can be said to predominate, the action may be considered proper under

Rule 23(b)(3) even though other important matters will have to be tried separately, such

as damages or some affirmative defenses peculiar to some individual class members.” Id.

(quoting Bouaphakeo, 136 S. Ct. at 1045).

       Plaintiff asserts that the commonality requirement is satisfied, because the putative

class members’ claims arise from a “common wrong”—Defendants’ failure to pay

drivers based on actual miles driven under their contracts—which can be proven based on

common evidence. (Doc. 38 at 27-28). Further, Plaintiff argues that common question of

whether Defendants breached their contracts by paying drivers based on practical miles

will predominate over individual questions. (Id. at 28-29).

       Defendants argue that the issue of breach is not capable of class-wide resolution

and that individualized issues will dominate the litigation. First, Defendants assert that

the absence of a common contract precludes a finding of commonality; specifically




                                             11
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 12 of 33 PAGEID #: 1038




noting that the Court will need to consider testimony of individual drivers who had oral

agreements in order to discern the terms of those agreements. (Doc. 42 at 17-18).

       Second, Defendants claim that because the contacts are ambiguous, extrinsic

evidence will be needed to interpret the meaning of the phrase “per mile.” According to

Defendants, class certification is inappropriate because the extrinsic evidence would

include individualized considerations such as how the contract was explained to each

driver, whether each driver complained about being shorted pay, and the drivers’

individual habits of recording mileage. (Id. at 21, 24-25). Relatedly, Defendants assert

that the putative plaintiffs likely had different understandings of how their mileage would

be measured for purposes of compensation (i.e., that some drivers understood pay to be

based on practical miles), rendering the question breach incapable of a common answer.

(Id. at 22) (citing depositions of two other drivers, Stephen Bay and Donna McCracken).

       Third, Defendants argue that the class should not be certified because determining

whether each putative class member incurred damages as a result of the alleged breach of

contract will involve individualized calculations, and because the Court will need to

consider Defendants’ affirmative defenses of laches, waiver, unclean hands, estoppel, or

accord and satisfaction on a case-by-case basis. (Id. at 28-29).

       For the reasons stated below, the Court finds that Plaintiff has demonstrated both

commonality and predominance.

              1.     Materially similar contracts

       Cases involving the interpretation of a form contract are “are particularly suited

for class treatment.” Cowit v. Citimortgage, Inc., No. 1:12-cv-869, 2013 WL 940466, at


                                            12
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 13 of 33 PAGEID #: 1039




*6 (S.D. Ohio Mar. 8, 2013). This is because such contracts are “interpreted wherever

reasonable as treating alike all those similarly situated, without regard to their knowledge

or understanding of the terms of the standard terms of the writing.” See Bowers v.

Jefferson Pilot Fin. Ins. Co., 219 F.R.D. 578, 581 (E.D. Mich. 2004); see also Red Barn

Motors, Inc. v. NextGear Capital, Inc., 915 F.3d 1098, 1102 (7th Cir. 2019) (when a form

contract is “almost universally signed without negotiation or modification, there is no

reason to think that the interpretation of the provision will vary from one signatory to

another, and therefore the issue is one that is capable of a common answer . . . .”); see

also Sacred Heart Health Sys. v. Humana Military Healthcare Servs., 601 F.3d 1159,

1171 (11th Cir. 2010) (“It is the form contract, executed under like conditions by all class

members, that best facilitates class treatment.”).

       Plaintiff’s narrowing of the class definition to include only those drivers with

written contracts defeats Defendants’ argument that because some drivers merely had

oral “handshake” agreements, the putative class members did not all sign materially

similar contracts. The class definition’s exclusion of those drivers who signed the latest

version of the contracts expressly providing that the per mile rate would be “based on

practical miles,” which came into use in April of 2017, further ensures that the class

consists only of those drivers whose contracts stated a per mile rate without specifying

how mileage would be measured. The contracts captured by the class definition would

include Ulugbek’s informal, written contracts, as well as Otabek’s informal, written

contracts (using the drivers’ applications) and Otabek’s later, more formal contracts (like

the one signed by Plaintiff). Although the contracts varied somewhat in their level of


                                             13
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 14 of 33 PAGEID #: 1040




formality and substance, each contract contained the material “per mile” language

without explaining how mileage would be measured. Further, although there is evidence

that Plaintiff negotiated his rate of pay (See Raul Depo. at 15), there is no evidence in the

record that the method of measuring miles for purposes of pay (i.e. actual versus

practical) was up for negotiation for Plaintiff or any of the putative class members. Thus,

each driver signed materially similar contracts.

              2.     Ambiguity

       The Court will next address Defendants’ argument that breach is not a common

issue due to the ambiguous nature of the contracts and resulting need to consider

individualized extrinsic evidence. When a contract provision is ambiguous, it is possible

the question of breach will no longer be capable of class-wide resolution, as the answer

may vary from class member to class member. Yet, the need to consider extrinsic

evidence is not automatically fatal to class certification. Red Barn, 915 F.3d at 1102.

Courts have found that when a form contract is ambiguous and the record indicates that

the meaning of the contract varied across class members, individual questions will likely

predominate. See Avritt v. Reliastar Life Ins. Co., 615 F.3d 1023, 1030-31 (8th Cir.

2010); Axiom Inv. Advisors, LLC v. Deutsche Bank, No. 15-cv-9945, 2018 WL 4253152,

at *8 (S.D.N.Y. Sep. 6, 2018); Monaco v. Bear Stearns Cos., Inc., No. 9-cv-5438, 2012

WL 10006987, at *6-7 (C.D. Cal. Dec. 10, 2012). The potential challenges to class

treatment associated with extrinsic evidence are magnified when a court must apply the

law of several states, as it has been shown that state law varies with respect to when and




                                             14
    Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 15 of 33 PAGEID #: 1041




what types of extrinsic evidence may be considered. See, e.g., Bowers, 219 F.R.D. at

583.

                         i.      Choice of law

          Because this action was originally filed in the United States District Court for the

Eastern District of New York and then transferred to the Southern District of Ohio on the

basis of forum non conveniens pursuant to 28 U.S.C. § 1404(a), this Court must apply the

conflict of law rules of New York. See In re Commercial Money Ctr., Inc., 603 F. Supp.

2d 1095, 1099 (N.D. Ohio 2009) (“Where venue has been transferred to a federal court

sitting in a different state [ ] such a transfer does not change the state substantive law

applicable in a diversity case.” (citing Van Dusen v. Barrack, 376 U.S. 612, 639 (1964))).

          In contract cases, New York courts apply what is called the “center of gravity” or

“grouping of contracts” test. 4 Fireman’s Fund Ins. Co. v. Great Am. Ins. Co., 822 F.3d

620, 641 (2d Cir. 2016) (citing Allstate Ins. Co. v. Stolarz, 613 N.E.2d 936, 939 (N.Y.

1993)). This test “gives . . . the place having the most interest in the problem paramount

control over the legal issues arising out of a particular factual context,” which “allow[s]

the forum to apply the policy of the jurisdiction most intimately concerned with the

outcome of the particular litigation.” Id. (citing In re Liquidation of Midland Ins. Co.,

947 N.E.2d 1174, 1179 (N.Y. 2011)). “Under this approach, the spectrum of significant

contacts—rather than a single possible fortuitous event—may be considered.” Id. (citing

Stolarz, 613 N.E.2d at 939). In making this assessment, courts consider factors such as



4
    None of the parties assert that the contracts included a choice of law provision.

                                                   15
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 16 of 33 PAGEID #: 1042




the places of negotiation and performance, the location of the subject matter, and the

domicile or place of business of the contracting parties. Id. (citing Schwartz v. Liberty

Mut. Ins. Co., 539 F.3d 135, 151-52 (2d Cir. 2008)).

       Applying the center of gravity or grouping of contacts test, the Court finds that

Ohio law would govern the claims of each class member. Defendants are headquartered

in and conduct business from Ohio. Ulugbek would first speak with prospective drivers

on the phone and then meet with them in person, often at a local McDonalds, to sign an

agreement. (Ulugbek Depo. at 34-35). The drivers would then undergo a drug test at a

local clinic. (Id. at 35). The trucks used by Ulugbek were parked in Northern Kentucky

when not in use. (Id. at 44). Otabek also met with drivers in Ohio for an “interview” and

then gave them a driving test. (Otabek Depo. at 58-59). If hired, the drivers would then

drive away in a truck on their first assignment. (Id. at 59). The named Plaintiff resides in

New York, and it is unclear whether most of the putative class members live in Ohio or

other states.

       Considering the fact that the contracts were signed in Ohio where each driver

traveled to meet Ulugbek and Otabek in person prior to being hired and the fact that

Defendants are headquartered in and conducted business in Ohio, Ohio has the greatest

interest in the interpretation of the contracts at issue. In addition, because this case

concerns how mileage was calculated for purposes of payment, which was done by

Defendants out of Ohio, Ohio has the greatest interest in the resolution of the specific

issue raised in the case. Thus, if extrinsic evidence is introduced in this case, the Court




                                              16
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 17 of 33 PAGEID #: 1043




will not face the burden of sorting through multiple states’ laws governing extrinsic

evidence.

                  ii.     Ohio contract law

       Under Ohio law, to succeed on a breach of contract claim, a plaintiff must show

(1) that a contract existed, (2) that the plaintiff fulfilled his contractual obligations,

(3) that the defendant failed to fulfill his contractual obligations, and (4) that the plaintiff

incurred damages as a result of the defendants’ failure. Langfan v. Carlton Gardens Co.,

916 N.E.2d 1079, 1087 (Ohio Ct. App. 2009). Whether a contract is ambiguous is a

question of law for the court to decide. Savedoff v. Access Grp. Inc., 524 F.3d 754, 763

(6th Cir. 2009) (applying Ohio law). Undefined words in a contract or agreement must

be given their ordinary and usual meaning “unless manifest absurdity results.” Sanitary

Comm. Servs., Inc. v. Shank, 566 N.E.2d 1215, 1219 (1991).

       When the parties dispute the meaning of their contract, the court must first

consider the four corners of the document to determine if it is ambiguous. Beasley v.

Monoko, Inc., 958 N.E.2d 1003, 1012 (Ohio Ct. App. 2011). A contract provision is

ambiguous “where the language of a contract is reasonably susceptible [to] more than one

interpretation.” Geczi v. Lifetime Fitness, 973 N.E.2d 801, 806 (Ohio Ct. App. 2012).

When a contract is ambiguous, extrinsic evidence is admissible to ascertain the parties’

intent. Lutz v. Chesapeake Appalachia, LLC, 71 N.E.3d 1010, 1013 (Ohio 2016). Such

evidence can include: “(1) the circumstances surrounding the parties at the time the

contract was made, (2) the objectives the parties intended to accomplish by entering into

the contract, and (3) any acts by the parties that demonstrate the construction they gave to


                                               17
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 18 of 33 PAGEID #: 1044




their agreement.” Id. (quoting United States Fid. & Guar. Co. v. St. Elizabeth Med. Ctr.,

716 N.E.2d 1201, 1208 (Ohio Ct. App. 1998)). Extrinsic evidence may also come in the

form of evidence of trade usage within a particular industry, which is admissible to

demonstrate that the parties “employed terms having a special meaning within

a . . . particular trade or industry, not reflected on the face of the agreement.” Kenney v.

Chesapeake Appalachia, LLC, 31 N.E.3d 136, 147 (Ohio Ct. App. 2015) (quoting

Alexander v. Buckeye Pipe Line Co., 374 N.E.2d 146, 151 (1978)).

       Plaintiff argues that the plain meaning of “per mile” is actual miles driven. (Doc.

44 at 14). In reaching this conclusion, Plaintiff breaks down the phrase into each word,

with “per” defined by the dictionary as “each,” and “mile” referring to a unit of

measurement. (Id.). Defendants assert that “per mile” is ambiguous and cannot be

interpreted without examining evidence pertaining to each putative class member,

including what was communicated to each class member prior to signing the agreement.

(Doc. 42 at 24). Defendants further assert that the Court will need to examine “whether

each putative class member took actions that indicated he or she, contrary to general

industry understanding, understood payment was to be calculated on all odometer miles

driven.” (Id.) Such actions may include how each member was tracking his or her miles

and whether a given driver complained to the Defendants about being underpaid. (Id.)

       The contracts at issue in this case merely state that payment will be based on a

“per mile” rate. Examining the entirety of the sample contract available to the Court does

not provide further insight into the meaning of the phrase. (Doc. 1-1). Miles can be

measured in any number of ways, such as by a truck’s odometer, Google Maps (or an


                                             18
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 19 of 33 PAGEID #: 1045




equivalent), a paper atlas, etc. Because the contract does not specify how miles were to

be measured for purposes of compensation, the phrase “per mile” will likely be found

susceptible to multiple, reasonable interpretations, necessitating the consideration of

extrinsic evidence. Nevertheless, the Court finds that the common issue of breach

predominates.

                 iii.    Application

       As noted above, ambiguity does not automatically render a breach of contract

claim ill-suited for class treatment. Yet, when evidence in the record suggests that the

understanding of the contract varied from member to member, the question of breach

cannot likely be answered en masse. For example, in Monaco v. Bear Stearns, the court

denied class certification in a case involving an ambiguous contract due to the

“variability of [the] evidence regarding the circumstances surrounding the formation of

the contract[.]” 2012 WL 10006987, at *6-7. In this case, declarations of the named

plaintiffs revealed that each of the named plaintiff had a different understanding of the

terms of their respective loan agreements. Id. at *6. In addition, the plaintiffs’ testimony

was contradicted by that of their brokers, who stated they warned plaintiffs about the

possibility of negative amortization. Id.

       Similarly, in Axiom Inv. Advisors, LLC v. Deutsche Bank, the court found

certification of a breach of contract claim inappropriate where extrinsic evidence

suggested that a substantial portion of putative class members understood the contract to

allow the challenged practice. 2018 WL 4253152, at *4. In this case, undisputed

evidence demonstrated that the defendant had disclosed its practice “to at least a


                                             19
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 20 of 33 PAGEID #: 1046




significant number of customers” via an online publication. Id. at *7. Based on the

evidence that many class members were aware of the defendant’s practice, the court

found that each member would have to show through “individualized extrinsic evidence

that it had reached an understanding with the [defendant] that” the practice was

prohibited. Id. at *8.

       In so holding, the court distinguished the Second Circuit case, In re U.S.

Foodservice, Inc. Pricing Litigation, in which the court held that “argument[s] as to the

importance of individualized extrinsic evidence as to the contract claims” failed because

the record lacked evidence that the class members’ “contract negotiations or

individualized conduct in performing pursuant to the contract tend[ed] to show either that

the customer understood his contract to authorize the [practice] or that he otherwise

acquiesced in them.” Id. (citing In re U.S. Foodservice, Inc. Pricing Litig., 729 F.3d 108,

125 (2d Cir. 2013)).

       In the instant case, evidence in the record does not indicate that the meaning of

“per mile” varied from driver to driver. Defendants point to the depositions of two other

drivers, Bay and McCracken, to demonstrate that drivers had differing understandings of

their agreements. However, these two drivers apparently signed the latest version of the

contracts, expressly stating that pay is “based on practical miles.” (Doc. 44 at 15). As

such, Bay and McCracken would not fall within the class definition, which excludes

drivers who signed that version of the contract, and testimony regarding their subjective

understanding is not relevant to evaluating whether the understanding of the contract

varied from class member to class member.


                                            20
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 21 of 33 PAGEID #: 1047




       Further, unlike in Axiom, there is not undisputed evidence that a significant

number of class members were notified of Defendants’ practice of paying based on

practical miles prior to signing the contract. Both Defendants testified that they told all

contract drivers that pay would be based on practical miles. Ulugbek testified he would

tell drivers that the company used MapQuest when explaining what per mile meant.

(Ulugbek Depo. at 37-39). And Otabek testified that he, himself, or one of his two

recruiters would sit down with each driver for an “orientation” during which it would be

explained that pay was based on Google Maps. (Otabek Depo. at 60-62). However,

Plaintiff disputes this account and testified that Otabek did not explain how mileage

would be measured for purposes of compensation. (Raul Depo. at 63-64).

       Nor does Plaintiff’s course of performing the contract indicate he understood pay

to be based on practical miles. To the contrary, the named Plaintiff’s actions tend to

support his claim that he entered the contract with the understanding that pay would be

based on actual miles, measured by his odometer. Plaintiff testified that he initially took

photographs of his odometer and only stopped “pointing to them” after Otabek told him

to “forget about [the] odometer.” (Id. at 53-55). Defendants highlight Plaintiff’s

testimony that his pay would not be delayed if he was late in turning in his “trip sheets,”

which may go to show that he was aware that pay was based on an estimated number of

miles (see id. at 99-101); the argument being that Plaintiff would have been aware of the

fact that his pay did not depend on his communicating to Defendants how many miles he

actually drove. Yet, this testimony is consistent with Plaintiff’s admission that at some

point (approximately one month after driving for Defendants) he was “clearly told” that


                                             21
    Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 22 of 33 PAGEID #: 1048




pay was based on practical miles. That Plaintiff was put on notice after entering the

contract that Defendants intended to pay him based on practical miles does not contradict

Plaintiff’s claim that he initially understood that pay would be based on actual miles. 5

        The record, as it has been developed thus far, does not indicate that the meaning of

the contract varied from driver to driver, nor that a significant number of drivers likely

shared Defendants’ interpretation. Rather, the record demonstrates, unsurprisingly, that

Plaintiff and Defendants have divergent interpretations of the contract. That breach is

properly characterized as a common issue is most clearly demonstrated by the fact that

both sides advocate for an interpretation of the contract that would apply to all class

members—Defendants assert that “per mile” means per practical mile for each member,

and Plaintiff asserts that the phrase means per actual mile for each class member.

        In Red Barn, the Seventh Circuit reversed the district court’s order to decertify a

class that was based on the courts’ concerns regarding the need to consider extrinsic

evidence. 915 F.3d at 1101-102. The Court of Appeals reasoned that “[e]ven if the

determination that the language is ambiguous as to when interest could accrue opens the


5
  Further, the instant case is factually distinguishable from Avritt v. Reliastar Life
Insurance Co., a case relied on by Defendants wherein the Eighth Circuit affirmed denial
of certification of a breach of contract claim involving an ambiguous contract. 615 F.3d
1023 (8th Cir. 2010). Unlike in the instant case where the record supports Plaintiff’s
claimed interpretation of the contract, in Avritt, the record demonstrated that the named
plaintiffs did not originally interpret the contract in the way they advocated in the course
of the litigation, let alone that others shared their interpretation. Id. at 1030.
Additionally, while the court in Avritt, was concerned about the need to consider extrinsic
evidence, including how the policy was explained to each class member, this case
involved “thousands of independent agents who did not follow a particular sales script.”
Id. at 1034.


                                              22
    Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 23 of 33 PAGEID #: 1049




door to extrinsic evidence to ascertain the intended meaning of that provision, the

determination of its meaning would apply to all signatories and therefore would be

capable of class-wide resolution.” Id. at 1101. The court reached this holding despite

evidence that certain party representatives had conversations about defendant’s practices

after the contracts were executed. Id. Like in Red Barn, the contracts at issue in this case

contain a uniform provision, with both sides advocating for a single interpretation. Thus,

the question of whether Defendants breached their contracts is one that will “generate [a]

common answer[] apt to drive the resolution of the litigation.” Id. at 1102 (citing Wal-

Mart, 564 U.S. at 349-50). 6 Plaintiff has met the commonality requirement.

        Furthermore, because the case hinges on the question of whether Defendants

breached their contracts by paying drivers based on practical miles, predominance has

also been met. If, during the course of the case, it becomes apparent that the meaning of

“per mile” varied among class members or that a substantial portion of members shared

Defendants’ interpretation, decertification of the class may be appropriate. Accordingly,

notwithstanding the distinct possibility that the Court will find the phrase “per mile” to be

ambiguous, the question of breach is well-suited for class treatment and predominates

over individual considerations.

        Defendants’ remaining arguments that certification should be denied based on the

individualized nature of “damages” and Defendants’ affirmative defenses are


6
  It is also worth noting the possibility that any ambiguity in the contract could be resolved by
resorting to evidence of trade usage—alluded to by both parties—which could be applied class-
wide. In re U.S. Foodservice, Inc. Pricing Litig., 729 F.3d at 125 (finding generalized trade
usage evidence capable of class-wide application).

                                                23
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 24 of 33 PAGEID #: 1050




unpersuasive. A plaintiff “need not prove that every element can be established by

classwide proof,” Sandusky, 863 F.3d at 468, and at the certification stage, a plaintiff

does not need to prove that each class member was actually harmed. Rikos, 799 F.3d at

505. Moreover, “[w]hen one or more of the central issues in the action are common to

the class and can be said to predominate, the action may be considered proper under Rule

23(b)(3) even though other important matters will have to be tried separately, such as

some affirmative defenses peculiar to some individual class members.” Bouaphakeo, 136

S. Ct. at 1045.

       In support of their argument that the issue of whether each class member incurred

damages (was paid less having been paid based on practical rather than actual miles) will

be an individualized inquiry, Defendants assert that because showing harm is an element

of a breach of contract claim, this issue relates to proving liability, not merely damages.

(Doc. 42 at 27). Defendants also point to a lack of evidence regarding how many miles

each putative class member actually drove. (Id. at 27-28). Plaintiff, on the other hand,

claims that harm can be easily assessed using a class-wide formula (actual miles minus

practical miles) and offers that the actual miles class members drove can be gathered

from the records of total miles driven recorded for purposes of fuel tax reports, as well as

from GPS data recorded by a company Otabek used to monitor his drivers. (Doc. 44 at

18).

       The Court agrees with the Plaintiff that the methodology for determining harm is

the same for all class members: subtracting practical miles (the mileage used to calculate

their pay) from the total actual miles driven. This is a fairly straightforward calculation,


                                             24
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 25 of 33 PAGEID #: 1051




and would not require individualized, subjective analysis. For example, in Zehentbauer,

the Sixth Circuit found, in dicta, that one of plaintiffs’ theories of liability was not

conducive to class treatment because it would require an individualized, multistep

analysis for each class member. 935 F.3d at 505-06. Assessing plaintiffs’ claim that the

defendants sold oil and gas to midstream affiliates at below-market prices would entail

“estimating the market prices for the raw oil and gas produced at each wellhead and

comparing these estimated market prices calculated using the netback method.” Id. at

506. In addition, the market prices depended on the quality of the oil and gas sold at each

well, the quantity of the oil and gas sold, and the proximity of the well to processing

facilities and downstream markets. Id.

       By contrast, the court affirmed certification based on plaintiffs’ theory of liability

that defendants violated their lease language by improperly deducting post-production

costs, because liability would “turn solely on whether the leases permit the defendants to

deduct post-production costs” and “damages will be calculated by estimating what the

royalty payments would have been if the defendants had not deducted post-production

costs.” Id. Under this theory, damages could be calculated without analyzing individual

market prices of oil and gas at each well. Id.; see also Rapp v. Green Tree Servs., LLC,

302 F.R.D. 505, 510 (D. Minn. 2014) (denying certification in part because determining

the “true” cost of the insurance for each class member would “depend on the location of

the property, the value of the property, the personal characteristics of the borrower, the

circumstances of the insurance market at the particular time and in the particular location,

and countless other variables”); Cancino v. Yamaha Motor Corp., No. 3:04-cv-274, 2010


                                              25
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 26 of 33 PAGEID #: 1052




WL 2607251, at *11 (S.D. Ohio June 24, 2010) (finding calculating damages would

require individualized considerations such as how regularly a particular class member

used his motorcycle and how long it took each motorcycle to get fixed).

       The concern raised by Defendants is better characterized as evidentiary in

nature—the problem being how the actual miles driven can be ascertained. Defendants

point to Plaintiff’s testimony that he did not have records detailing the mileage he claims

he was unpaid. (Doc. 42 at 27 n.11). However, Plaintiff also testified that he took

pictures of his odometer until he was told after about a month that he would not be paid

based on his odometer, at which point he continued to record his actual miles in a

notebook, albeit less consistently. (Raul Depo. at 49-52).

       Plaintiff’s suggestion that actual miles can be ascertained from GPS data from

Uzbek Logistics’ third-party monitoring company or from records of total miles driven

recorded for fuel tax purposes do not appear to be foolproof solutions. Deposition

testimony indicates that only Uzbek Logistics used GPS tracking, and that many drivers

did not record their miles driven for the fuel tax, despite being required to do so by law.

(Otabek Depo. at 90-91, 151). In addition, these records of total miles driven would

include more than a given driver’s mileage from point A to point B, and thus would

include more than their compensable mileage. Yet, based on Plaintiff’s theory that “per

mile” means per actual mile, as measured by an odometer, other drivers would have

likely kept some record of the actual miles they drove. Moreover, where “the concern

about the proposed class is not that it exhibits some fatal dissimilarity but, rather, a fatal

similarly—[an alleged] failure of proof as to an element of the plaintiffs’ cause of


                                              26
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 27 of 33 PAGEID #: 1053




action—courts should engage that question as a matter of summary judgment, not class

certification.” Bouaphakeo, 136 S. Ct. at 1047 (emphasis supplied).

       Finally, Defendants’ argument that the need to consider their affirmative defenses

on an individual basis precludes a finding of predominance is also unavailing.

“Affirmative defenses may impede a finding of predominance where the defendant

proffer[s] individualized and varying evidence to defend against claims of individual

class members by showing what they knew or should have known about” the defendant’s

alleged conduct. Sacred Heart Health, 601 F.3d at 1178. Here, Defendants assert that

because each driver received a settlement statement on a weekly basis explaining the

miles attributed to each trip, the drivers had actual knowledge of any perceived

discrepancies. (Doc. 42 at 28-29). As such, Defendants’ affirmative defense would

apply uniformly across all class members and does not threaten the predominance of

common questions.

       C.     Superiority

       To satisfy Rule 23(b)(3)’s superiority requirement a plaintiff must show that a

“class action is superior to other available methods for fairly and efficiently adjudicating

the controversy.” Martin, 896 F.3d at 415 (quoting Amchem, 521 U.S. at 516). A class

action should “achieve economies of time, effort, and expense, and promote . . .

uniformity of decision as to persons similarly situated, without sacrificing procedural

fairness or bringing about other undesirable results.” Id. Under this factor, the court

should consider difficulties pertaining to the manageability of the class, which can be

done by comparing “other means of disposing of the suit to determine if a class action is


                                             27
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 28 of 33 PAGEID #: 1054




sufficiently effective to justify the expenditure of the judicial time and energy that is

necessary to adjudicate a class action and to assume the risk of prejudice to the rights of

those who are not directly before the court.” Id. (quoting Pipefitters Local 363 Ins. Fund

v. Blue Cross Blue Shield of Mich., 654 F.3d 618, 630-31 (6th Cir. 2011)). The court

should also consider the value of individual damages, with small awards weighing in

favor of class treatment. Id.

       As previously discussed, the question of breach is common to all class members,

and centers on the construction of a single phrase—“per mile”—contained in each of the

putative class members’ contracts. Certifying the class will promote the uniform

interpretation of the materially similar contracts and will more efficiently adjudicate the

individual class members’ claims, and as of yet there is no evidence in the record

reflecting that the meaning of “per mile” varied from driver to driver. The Court

disagrees with Defendants’ assertion that the Court will have to engage in “mini-trials” to

consider what each class member knew and when. Defendants describe their defense of

“actual knowledge” as being based on the fact that drivers were sent “settlement sheets”

that included a breakdown of their compensation and mileage. However, this defense

would apply to all class members, and would be based on the same evidence of

Defendants having provided the pay statements. As such, trying the cases individually

would present the potential for discordant constructions of a uniform contract and the

inefficient presentation of redundant evidence.

       The amount of damages Plaintiff estimates he incurred—$6,372.25—is not a not

de minimis sum, but it is also not substantial considering realistic expenses associating


                                              28
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 29 of 33 PAGEID #: 1055




with pursuing litigation. Also relevant is the nature of the action, which involves

individual truck drivers who, by profession, are constantly on the move and have less

bargaining power as compared to their employer. See In re Whirlpool Corp. Front-

Loading Washer Prods. Liab. Litig., 722 F.3d 838, 861 (July 18, 2013) (“Use of the class

method is warranted particularly because class members are not likely to file individual

actions . . . .”). Therefore, class certification will afford a superior method for addressing

the drivers’ claims.

       D.     Numerosity

       Plaintiff has met the numerosity requirement by demonstrating that the class is so

numerous “that joinder of all members is impracticable.” Fed. Rule Civ. P. 23(a)(1).

There is no strict numerical cut-off. Young, 693 F.3d at 541. Yet, “impracticability of

joinder must be positively shown, and cannot be speculative.” Id. (citing Golden v. City

of Columbus, 404 F.3d 950, 966 (6th Cir. 2005)). “Often, ‘a class of 40 or more

members is sufficient to meet the numerosity requirement.’” Dillow v. Home Care

Network, Inc., No. 1:16-cv-612, 2017 WL 2418738, at *2 (S.D. Ohio June 5, 2017)

(quoting Snelling v. ATC Healthcare Servs. Inc., No. 2:11-cv-983, 2012 WL 6042839, at

*5 (S.D. Ohio Dec. 4, 2012)); see also Peterson v. Cleveland Inst. of Art, No. 1:08-cv-

1217, 2011 WL 1297097, at *7 (N.D. Ohio Mar. 31, 2011) (noting Sixth Circuit has

previously found class of thirty-five sufficiently numerous) (citing Cross v. Nat’l Trust

Life Ins. Co., 553 F.2d 1026, 1030 (6th Cir. 1977)).

       In a response to an interrogatory, Defendants indicated that “there are

approximately 167 individuals who entered into Independent Contractor Driver Policy


                                              29
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 30 of 33 PAGEID #: 1056




Agreements that are substantially similar to the one that Plaintiff entered into with

Uzbek,” noting that “Uzbek did not implement these Agreements until 2016.” (Doc. 38

at 24; Doc. 44 at 9) (citing Doc. 38-4 at ¶ 4). This statement refers to the fact that

Plaintiff’s contract is of the more formal variety that Otabek instituted some time in 2016.

Thus, the statement reflects that at least 167 drivers shared this particular version of the

contract. That baseline number is bound to grow by adding in those drivers who had the

less formal versions of the contracts Uzbek Transport and Uzbek Logistics used prior to

2016, which also contained the relevant “per mile” language. Plaintiff has therefore

demonstrated that the class is so numerous that joinder of all putative class members

would be impracticable.

       E.     Typicality

       Federal Rule of Civil Procedure 23(a)(3) requires plaintiffs to demonstrate that

“the claims or defenses of the representative parties are typical of the claims or defenses

of the class.” “Typicality is met if the class members’ claims are ‘fairly encompassed by

the named plaintiffs’ claims.’” (Hendricks v. Total Quality Logistics, LLC, No. 1:10-cv-

649, 2019 WL 2387206, at *7 (S.D. Ohio Mar. 22, 2019) (quoting Sprague, 133 F.3d at

399). The purpose of the requirement is to ensure that the representatives’ interests and

the interests of the class members are aligned. Id. “Many courts have found typicality if

the claims or defenses of the representatives and the members of the class stem from a

single event or a unitary course of conduct, or if they are based on the same legal or

remedial theory.” Rikos, 799 F.3d at 509 (quoting Charles Alan Wright, Arthur R. Miller

& Mary Kay Kane, 7A Federal Practice and Procedure § 1764 (3d ed. 2005)). Moreover,


                                              30
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 31 of 33 PAGEID #: 1057




the typicality and commonality analysis “tend to merge,” as both “serve as guideposts for

determining whether under the particular circumstances maintenance of a class action is

economical and whether the named plaintiff’s claims and the class claims are so

interrelated that the interests of the class members will be fairly and adequately protected

in their absence.” Wal-Mart, 131 S. Ct. at 2551 n.5.

       Here, typicality is met largely for the same reasons Plaintiff has demonstrated

commonality. Plaintiff’s claims arise out of a single course of conduct—Defendants’

practice of paying contract drivers based on practical miles rather than actual miles

driven. Each class member will have entered a written contract with Defendants, stating

that pay would be based on a “per mile” rate. Plaintiff’s and the class members’ claims

also rely on the same legal theory: pursuant to the terms of the contract, Defendants were

required to compensate them based on the actual number of miles they drove.

Defendants’ argument that different drivers did not share Plaintiff’s interpretation of the

contract based on the deposition testimony of drivers Bay and McCracken fails, because,

as discussed above, these drivers signed a different version of the contract and would not

fall within the class definition.

       F.     Adequacy

       The adequacy of representation requirement of Rule 23(a)(4) ensures that “the

representative parties will fairly and adequately protect the interests of the class.” This

requirement has two components: (1) the representatives must have common interests

with the unnamed class members, and (2) it must appear that the representatives will

vigorously prosecute the class action through qualified counsel. See Rikos, No. 1:11-cv-


                                             31
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 32 of 33 PAGEID #: 1058




225, 2018 WL 2009681, at *5 (S.D. Ohio Apr. 30, 2018) (citing Senter v. Gen. Motors

Corp., 532 F.2d 511, 524-25 (6th Cir. 1976)).

       The named Plaintiff suffered the same alleged injury as the proposed class

members, having been paid based on practical miles. As such, Plaintiff and the putative

class members share the same interest. See id. Defendants do not specifically challenge

adequacy, and based on an independent review of the record, the Court finds no reason to

suspect a conflict of interest between Plaintiff and the class members. In addition,

Plaintiff is represented by qualified counsel experienced in the work of class action

litigation, as demonstrated by counsels’ citation to numerous, prior examples of their

representation.

       G.      Notice

       Defendants’ noted deficiencies related to Plaintiff’s proposed notice have been

addressed by Plaintiff’s revised class definition. However, the notice must be amended

to reflect the revised class definition.

                                       CONCLUSION

       Based upon the foregoing, Plaintiff’s motion for class certification (Doc. 38) is

GRANTED; accordingly,

       1)      The Court certifies the following class:

               All drivers who entered into written contracts with Uzbek
               Logistics, Inc. and/or Uzbek Transport Express, LLC since
               April 2009 requiring payment on a “per mile” basis. The
               class does not include those drivers whose contracts expressly
               state compensation will be paid “based on practical miles.”




                                             32
 Case: 1:17-cv-00702-TSB Doc #: 45 Filed: 12/05/19 Page: 33 of 33 PAGEID #: 1059




     2)     The Court hereby appoints Raul Kopaleishvili as class representative and
            his counsel from the law firms of Croskery Law Offices and Virginia &
            Ambinder LLP as class counsel.

     3)     Plaintiff shall file an amended proposed notice within ten days of entry of
            this Order reflecting the revised class certified by this Order.


     IT IS SO ORDERED.

Date: December 4, 2019                                        s/ Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                          33
